This is an action to enforce a contract for the purchase of certain lands in York County, alleged to have been sold by the plaintiffs to the defendant. The complaint, the answer, the exhibits, and the exceptions will be reported. At the conclusion of the testimony his Honor, the Circuit Judge directed a verdict in favor of the plaintiffs, and the defendant appealed. The answer of the defendant alleges:
"That he admits that on August 26, 1920, he attended the sale of certain lands in said county, described as the Ruff lands, and that at the said sale he bid the sum of $83.00 per acre for tract described as Tract No. 1, and as containing 75 4/10 acres, and that he bid the sum of $91.00 per acre for the tract described as Tract No. 2, and as containing 59 3/4 acres, and thereafter he paid to the real estate broker conducting the said sale the sum of $1,169.54 as representing 10 per cent. of the aggregate of his bids on two said tracts. * * *"
Exhibit C is as follows:
"$1,169.54. Received of J.H. Hudspeth eleven hundred sixty-nine and 54/100 dollars, being ten per cent. of purchase price Ruff Tracts Nos. 1 and 2 bid off at public sale August 26th, 1920. Tract No. 1 contains 75.4 acres, *Page 399 
and the price was $83.00 per acre; and Tract No. 2 contains 59 3/4 acres, and the price was $91.00 per acre.
   "August 28th, 1920. "Geo. W. Williams,
"Agent for Ruff."
Exhibit G is as follows:
"I admit that I have this day purchased Tract No. 1, of the Ruff place containing 75.4 acres at $83.00 per acre; that I am to pay 10 per cent. of the purchase price to-day, 23 per cent. more January 1, 1921, and the remainder in 1, 2, and 3 years, with seven per cent. interest from January 1, 1921.                                     I.D. Hudspeth."
Exhibit H is as follows:
"I admit that I have this day purchased Tract No. 2 of the Ruff place containing 59 3/4 acres at $91.00 per acre; and I am to pay 10 per cent. of the purchase price to-day, 23 per cent. more January 1, 1921, and the remainder in 1, 2, and 3 years, with 7 per cent. interest from January 1, 1921. I.D. Hudspeth."
We do not deem it necessary to consider the other exhibits.
The whole question is whether these exhibits, when considered in connection with the admissions of the defendant in his answer, are sufficient to satisfy the requirements of the Statute of Frauds, which appellant's attorneys contend are that they should contain the names of the parties to the contract; they must describe the lands sufficiently for identification; that they must state the consideration; and, lastly, the contract must be signed by the party to be bound. It is only necessary to refer to these exhibits in connection with the admissions of the defendant in his answer to reach the conclusion that there was a compliance with every requirement of the Statute of Frauds.
For these reasons I dissent. *Page 400